Name: Commission Regulation (EEC) No 846/80 of 2 April 1980 amending Regulation (EEC) No 2140/79 as regards the abolition of monetary compensatory amounts for the United Kingdom in certain sectors and their introduction in other sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 4 . 80 Official Journal of the European Communities No L 91 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 846/80 of 2 April 1980 amending Regulation (EEC) No 2140/79 as regards the abolition of monetary compensatory amounts for the United Kingdom in certain sectors and their introduction in other sectors . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 987/79 (*), and in particular Articles 3 and 6 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (3), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/79 of 28 September 1979 (4), as last amended by Regu ­ lation (EEC) No 815/80 (5); Whereas, pursuant to Article 3 of Regulation (EEC) No 974/71 , the monetary compensatory amounts must be altered if the difference referred to in Article 2 ( 1 ) of that Regulation departs by at least one point from the percentage taken as a basis for the preceding fixing; whereas such an alteration /to the monetary compensatory amounts must be carried out according to due alteration in the difference ; Whereas Commission Regulation (EEC) No 1380/75 of 29 May 1975 (*), as last amended by Regulation (EEC) No 1150/79 (7), laid down detailed rules for the application of monetary compensatory amounts ; whereas the spot market rates ascertained in accordance ' with Regulation (EEC) No 1380/75 during the period 26 March to 1 April 1980 in respect of the pound sterling represents a difference departing by more than one point from the percentage taken as a basis when the monetary compensatory amounts were last fixed ; Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (8), as amended by Regulation (EEC) No 1264/79 (9), introduced the ECU into the common agricultural policy ; whereas, since that time, pursuant to existing provisions , the ECU has been taken into account for the purpose of calculating monetary compensatory amounts ; whereas the same Regu ­ lation , in view of the introduction of the ECU, provided for a change in the system of franchises applied for the calculation of monetary compensatory amounts for the purpose of bringing about thereby a certain reduction in those amounts ; whereas the period of validity of the aforesaid Regulation was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of that system, proposed by the Commission, to be adopted in time by the Council ; whereas , in order to avoid a hiatus in the system resulting, in particular, in an increase or a re ­ introduction of monetary compensatory amounts for certain Member States, it appears necessary, in view of the over-riding public interest and as a precautionary measure pending a final decision on the matter by the Council , to continue to apply the system in its present form, to wit, the calculation of monetary compensatory amounts in relation to the ECU and taking account of the franchises provided for by Regulation (EEC) No 652/79 ; Whereas , as regards the United Kingdom, for all sectors, excluding cereals , eggs and poultry, the difference to be applied amounts to + 2 ¢ 1 ; whereas in these circumstances, it is appropriate , with "effect from 7 April 1980, to introduce positive monetary compensatory amounts for the said sectors and for certain processed products ; whereas , moreover, it is {*) OJ No L 106, 12. 5- 1971 , p. 1 . o OJ No L 123, 19. 5. 1979, p. 5 . C) OJ No L 178, 1 . 7 . 1978 , p. 63. o OJ No L 247, 1 . to. 1979, p. I. O OJ No L 88, 1 . 4. 1980, p. 41 . C) OJ No L 139, 30. 5. 1975, p. 37. O OJ No L 144, 13. 6. 1979, p. 8 . , (') OJ No L 84 , 4 . 4 . 1979, p . 1 . o OJ No L 161 , 29 . 6 . 1979, p . 1 . No L 91 /2 Official Journal of the European Communities 7 . 4 . 80 HAS ADOPTED THIS REGULATION :appropriate to abolish , in accordance with Article 4 of Regulation (EEC) No 974/71 , the negative monetary compensatory amounts applicable to cereals , eggs and poultry for which the difference to be applied is  0 ; Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 243 /78 of 1 February 1978 providing for the advance fixing of monetary compensatory amounts ('), as amended by Regulation (EEC) No 1544/78 (2), provides that monetary compensatory amounts fixed in advance shall be adjusted if a new representative rate comes into effect during the period of validity of the certificate ; whereas this new rate must have been decided on before the application for a certificate was lodged ; whereas , in certain sectors , such a situation has arisen sin the case of Italy, the United Kingdom and France ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees , Article 1 Regulation (EEC) No 2140/79 is amended as follows : (a) the 'United Kingdom' column of Annex I is deleted as regards Parts 1 and 4 ; (b) the 'United Kingdom' column pf Annex I is added as regards Parts 2 , 3 , 5 , 7 , 8 , and in note (6) of Part I , in accordance with Annex I to this Regulation ; (c ) Annexes II , III and IV are replaced by Annexes II , III , and IV to this Regulation . Article 2 , This Regulation shall enter into force on 7 April(') OJ No L 37 , 7 . 2 . 1978 , p . 5 . O OJ No L 182 , 5 . 7 . 1978 , p . 7 . 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 April 1980 . '* For the Commission Finn GUNDELACH Vice-President ANNEX 1 PART 1 Notes (') If the product contains powdered or granulated milk (excluding whey), the amount shown shall be increased by the following supplementary amount : Content by weight of powdered or granulated milk (excluding wliey ) in the finished product of : Germany DM/t Belgium/ Luxembourg Bfrs/Lfrs /t Netherlands Fl/t United Kingdom £/t Ireland £/t Italy Lit/t France FF/t More than 12 % but less than 30 % 30 % or more but less than 50 % 1-564 3-128 (a) In trade with non-member countries, the coefficient 1 - 92 shall be applied to the supplementary amounts indicated above . (b) In intra-Community trade and in trade with third countries and where these products contain skimmed-milk powder and fish meal and /or fish oil and /or fish liver oil and /or more than six grams of iron (in the form of iron sulphate) and/or more than 1 -2 grams of copper (in the form of copper sulphate) per 100 kilograms of the product, the supplementary amounts referred to above snail be multiplied by the coefficient 0-27 . ( (c) When completing customs formalities , the applicant shall state on the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey),  powdered or granulated whey,  added casein or caseinate . 7 . 4 . 80 Official Journal of the European Communities No L 91 / 3 PARTIE 2  PART 2  TEIL 2  PARTE 2=&gt;  DEEL 2  DEL 2 SECTEUR DE LA VIANDE DE PORC  PIGMÃ AT  SEKTOR SCHWEINEFLEISCH SETTORE CARNI SUINE  SECTOR VARKENSVLEES  SVINEKÃD Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b " NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen ' Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 1 00 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland FL/ 1 00 kg United Kingdom £/ 100 kg I 2 3 4 5 01.03 A II a) 01.03 A II b) 02.01 A III a) 1 02.01 A III a) 2 02.01 A III a) 3 02.01 A III a) 4 02.01 A III a) 5 02.01 A III a) 6 aa) ex 02.01 A III a) 6 bb) (') ex 02.01 A III a) 6 bb) ( 2) 02.05 A I 02.05 A II 02.05 B 02.06 B I a) 1 02.06 B I a) 2 aa) 02.06 B I a) 2 bb) 02.06 B I a) 2 cc) 02.06 B I a) 3 02.06 B I a) 4 02.06 B I a) 5 . 02.06 B I a) 6 ex 02.06 B I a) 7 (') ex 02.06 B I a) 7 ( J) 02.06 B I b) 1 02.06 B I b) 2 aa) 02.06 B I b) 2 bb) 02.06 B I b) 2 cc) 02.06 B I b) 3 aa) 02.06 B I b) 3 bb) 02.06 B I b) 4 aa) 02.06 B I b) 4 bb) 02.06 B I b) 5 aa) - ' 0,997 1,172 1,525 2,211 1,708 2,470 1,326 2,470 2,470 1,708 0,610 0,671 0,366 1,525 1,951 1,951 2,134 2,211 1,708 2,470 1,326 2,470 1,708 1,525 1,951 . 1,951 2,134 2,21 1 4,299 1,708 ^ -3,385 2,470 No L 91 /4 Official Journal of the ' European Communities 7 . 4 . 80 NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune ¢ Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b, der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 1 00 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland FL/ 1 00 kg United Kingdom £/ 100 kg I 2 3 4 5 02.06 B I b) 5 bb) 02.06 B I b) 6 aa) 02.06 B I b) 6 bb) ex 02.06 B I b) 7 aa) (') ex 02.06 B I b) 7 aa) (') 02.06 B I b) 7 bb) (4) 15.01 A I (a) 15.01 A II 16.01 A 16.01 B I (b) o 16.01 B II (b) o 16.02 A II 16.02 B III a) 1 16.02 B III a) 2 aa) 11 16.02 B III a) 2 aa) 22 16.02 B III a) 2 aa) 33 (}) 16.02 B III a) 2 bb) ( J) 16.02 B III a) 2 cc) Ã  4,254 1,326 2,211 2,470 1,708 4,299 0,488 0,488 2,134 . 3,583 2,439 1,982 2,058 3,735 3,125 2,058 1,708 1,021 (')  Jambons et morceaux de jambons , dÃ ©sossÃ ©s ;  Epaules ( jambons avant) et morceaux d'Ã ©paules, dÃ ©sossÃ ©s ;  Longes et morceaux de longes , dÃ ©sossÃ ©s ;  Filets . C )  Hams and cuts of hams , boned or boneless ;  Shoulders and cuts of shoulders , boned or boneless ;  Loins and cuts of loins , boned or boneless ;  Tenderloins . (')  Schinken , auch TeilstÃ ¼cke davon , ohne Knochen ;  Schultern , auch TeilstÃ ¼cke davon , ohne Knochen ;  KotelettstrÃ ¤nge, auch TeilstÃ ¼cke davon , ohne Knochen ;  Filet . (')  Prosciutti , anche in parti , disossati ;  Spalle , anche in parti , disossate ;  Lombate , anche in parti , disossate ;  Filetti . (')  Ham en delen van ham, zonder been ;  Schouders en delen van schouders, zonder been ;  Karbonadestreng en delen daarvan , zonder been ;  Filet . (')  Skinke og stykker deraf udbenet ;  Bov og stykker deraf, udbenet ;  Kam (karbonade) og stykker deraf, udbenet ;  Morbrad . (') Produits autres que ceux visÃ ©s Ã la note ('). (') Other products than those falling under ('). (') Andere Erzeugnisse als unter (') genannt . (') Prodotti diversi da quelli di cui alla nota ('). (') Andere produkten dan vermeld bij ('). (') Varer med undtagelse af de under (') nÃ ¦vnte . 7 . 4 . 80 Official Journal of the European Communities No L91 /5 (') l.'octroi des montants compensatoires monÃ ©taires applicables pour ces produits est subordonnÃ © au respect des conditions pour l'ociroi des restitutions visÃ ©es au rÃ ¨glement (CEE) n " 171 /78 . Au moment de l'accomplissement des formalitÃ ©s douaniÃ ¨res d'ex ­ portation ou d'importation dans l'Etat membre qui paie le montant compensatoire monÃ ©taire , l'exportateur ou l'importateur concerne dÃ ©clare par Ã ©crit que les produits en cause rÃ ©pondent Ã ces conditions . (') Ã  lie grant of monetary compensatory amounts in respect of these products ¡s subject to compliance with the conditions for the grant of refunds laid down in Regulation ( EEC) No 171 /78 . The exporter or importer at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount , shall deckare in writing that tlu- products in question fulfil these conditions . (') Voraussetzung fÃ ¼r die GewÃ ¤hrung der WÃ ¤hrungsausgleichsbetrÃ ¤ge fÃ ¼r diese Erzeugnisse ist die ErfÃ ¼llung der in der Verord ­ nung ( EWG ) Nr. 171 /78 aufgefÃ ¼hrten Bedingungen fÃ ¼r die GewÃ ¤hrung der Erstattungen . Der Ein - oder AusfÃ ¼hrer erklÃ ¤rt schriftlich zum Zeitpunkt der ErfÃ ¼llung der Ausfuhr- oder EinfuhrzollfÃ ¶rmlichkeiten ' in dem Mitgliedstaat , der den WÃ ¤hrungsausgleichsbetrag zahlt , daÃ  die fraglichen Erzeugnisse diesen Bedingungen entsprechen . O I .a concessione degli importi compensativi monetari applicabili per questi prodotti Ã ¨ subordinata all'osservanza delle condizioni per la concessione delle restituzioni di cui al regolamento (CEE) n . 171 /78 . Al momento dell'ottemperamento delle formalitÃ doganali d'esportazione o d'importazione negli Stati membri che pagano l'importo compensativo monetario , l'esportatore o l'importatore interessato dichiara per iscritto che i prodotti in causa rispondono a queste condizioni . (') Voor de toekenning van de voor deze produkten geldende monetarie compenserende bedragen moet voldaan zijn aan de in Verordening ( EEG ) nr . 171 /78 genoemde voorwaarden voor de toekenning van de restituties . De betreffende ex - of importeur legt , tijdens het vervullen van de douaneformaliteiten bij uitvoer of invoer in de Lid-Staat die het monetaire compenserende bedrag uitbetaalt , een schriftelijke verklaring over dat de betreffende produkten aan deze voorwaarden voldoen . (") De monetÃ ¦re udligningsbelÃ ¸b , der anvendes for disse produkter , ydes kun , sÃ ¥fremt de i forordning ( EÃF) nr . 171 /78 omhand ­ lede betingelser tor ydelse af restitution overholdes . Ved afslutningen af toldformaliteterne i forbindelse med udfÃ ¸rsel eller indlÃ ¸rsel i den medlemsstat , der betaler det monetÃ ¦re udligningsbelÃ ¸b , skal eksportÃ ¸ren/ importÃ ¸ren afgive en skriftlig erklÃ ¦ring om , at de pÃ ¥gÃ ¦ldende produkter opfylder disse betingelser . C ) I .es montants compensatoires monÃ ©taires ne sont pas applicables aux produits prÃ ©sentÃ ©s sous forme de farine ou de poudre , agglomÃ ©rÃ ©e ou non . (') 'I lie monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded torni . (') Die WÃ ¤hrungsausgleichsbetrÃ ¤ge werden nicht fÃ ¼r Erzeugnisse in Form von Mehl oder Pulver , auch in gepreÃ ter Form , ange ­ wendet . (') Gli importi compensativi monetari non sono applicabili ai prodotti presentati sotto forma di farina o polvere , anche in forma di agglomerato . (') De monetaire compenserende bedragen worden niet toegepast voor pr.odukten in de vorm van meel of poeder , al dan niet geperst . (') Monet;vre udligningsbelÃ ¸b anvendes ikke for produkter , der frembydes i form af mel eller pulver , ogsÃ ¥ i sammenpresset form . ( a ) I. ' admission dans cette sous-position est subordonnÃ ©e aux conditions Ã dÃ ©terminer par les autoritÃ ©s compÃ ©tentes . ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( a ) Die Zulassung zu diesem Absatz unterliegt den von den zustÃ ¤ndigen BehÃ ¶rden festzusetzenden Voraussetzungen . ( a ) Sono ammessi in questa sottovoce subordinatamente alle condizioni da stabilire dalle autoritÃ competenti . ( a ) Indeling onder deze onderverdeling is onderworpen aan de voorwaarden en bepalingen , vast te stellen door de bevoegde autori ­ teiten . ( a ) Henfarsel under denne underposition sker pÃ ¥ betingelser fastsat af de kompetente myndigheder . ( b ) Le montant compensatoire applicable aux saucisses prÃ ©sentÃ ©es dans des rÃ ©cipients contenant Ã ©galement un liquide de conserva ­ tion est perÃ §u sur le poids net , dÃ ©duction faite du poids de ce liquide . ( b ) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight , i.e . after the deduction of the weight of the liquid . ( b ) Bei der Anwendung der AusgleichsbetrÃ ¤ge auf WÃ ¼rstchen in BehÃ ¤ltnissen , die auch KonservierungsflÃ ¼ssigkeit enthalten , wird nur das Gewicht der WÃ ¼rstchen zugrunde gelegt . ( b ) Gli importi compensativi applicabili alle salsicce, presentate in recipienti contenenti anche un liquido di conservazione, sono riscossi sul peso netto senza tener conto del detto liquido . (b ) De compenserende bedragen op worstjes in verpakkingen welke een conserveringsvloeistof bevatten , worden alleen berekend over het gewicht van de worstjes . ( b ) UdligningsbelÃ ¸b for pÃ ¸lser i emballage , der ogsÃ ¥ indeholder konserveringsvÃ ¦ske, beregnes alene pÃ ¥ grundlag af pÃ ¸lsernes netto ­ vÃ ¦gt . No L 91 /6 Official Journal of the European Communities 7 . 4 . 80 PARTIE 3  PART 3  TEIL 3  PARTE 3 a  DEEL 3  DEL 3 SECTEUR DE LA VIANDE BOVINE  BEEF AND VEAL  SEKTOR RINDFLEISCH  SETTORE CARNI BOVINE  SECTOR RUNDVLEES OKSEKÃD Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b Numero du tarif douanier connu U 11 CCT ' heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l' exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge , die bei der Einfuhr erhÃ ¶ben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 1 00 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl / 1 00 kg United Kingdom £/ 100 kg I 2 3 4 5 /  Poids vif/ Live weight/ Lebendgewicht/ Peso vivo/Levend gewicht/Levende vÃ ¦gt  1,62701.02 A II (')  Poids net / Net weight / Reingewicht / Peso netto / Nettogewicht / NettovÃ ¦gt  02.01 A II a) 1 02.01 A II a) 2 02.01 A II a) 3 02.01 A II a) 4 aa) 02.01 A II a) 4 bb) 02.01 A II b) 1 O 02.01 A II- b) 2 O 02.01 A II b) 3 ( 2 ) 02.01 A II b) 4 aa) ( 2 ) 02.01 A 11 b) 4 bb) 11 ( 2 ) 02.01 A II b) 4 bb) 22 ( 2 ) ( J ) 02.01 A II b) 4 bb) 33 ( 2 ) 02.06 C I a) 1 02.06 C I a) 2 ex 16.02 B III b) 1 aa) ( J ) ex 16.02 B III b) 1 aa) ( 5 ) ex 16.02 B III b) 1 aa) (6) 3,091 2,473 3,709 2,473 4,229 2,749 2,199 3,436 2,199 3,436 3,436 3,436 2,473 3,530 3,530 2,115 1,415 7 . 4 . 80 Official Journal of the European Communities No L 91 /7 (') Le ,montant compensatoire n'est pas appliqui · dans la limite d'un contingent tarifaire annuel Ã octroyer par les autoritÃ ©s compÃ ©tentes des CommunautÃ ©s europÃ ©ennes : a ) pour des genisses et vaciles , autres que celles destinÃ ©es Ã la boucherie , de la race grise , brune , jaune tachetÃ © du Simmental et du Pinzgau ; , b ) pour des taureaux , vaches et gÃ ©nisses , autres que ceux destinÃ ©s Ã la boucherie , de la race tachetÃ ©e du Simmental , de la race de Schwyz et de la race de Fribourg . (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities · of the European Communities : ( a ) lor lu'ifers and cows , other than those intended for slaughter , of the grey , brown , and mottled yellow Simmental and Pinzgau breeds, ( b ) for bulls , heifers and cows , other than those intended for slaughter , of the mottled Simmental breed , the Schwyz breed and the Friborg breed . (') Der Ausgleichsbetrag wird nicht angewandt im Rahmen eines von den zustÃ ¤ndigen Stellen der EuropÃ ¤ischen Gemeinschaften zu gewÃ ¤hrenden jÃ ¤hrlichen Zollkontin ­ gents : a ) fÃ ¼r FÃ ¤rsen und KÃ ¼he, nicht zum Schlachten , der Rassen Grauvieh , Braunvieh , Gelbvieh , Fleckvieh (Simmentaler) und Pinzgauer, b ) fÃ ¼r Stiere , KÃ ¼he und FÃ ¤rsen der Schwyzer , Simmentaler ( Fleckvieh ) oder Freiburger Rasse , nicht zum Schlachten . (') L'importo di compensazione non Ã © applicato ilei limite di un contingente tariffario annuale da concedere dalle autoritÃ competenti delle ComunitÃ europee : a ) per le giovenche e le vacche, diverse da quelle destinate alla macellazione , delle razze grigia , bruna , gialla , pezzata del Simmental e del Pinzgau , b ) per i tori , le vacche e le giovenche, diversi da quelli destinati alla macellazione della razza del Simmental , delle razze di Schwyz e di Friburgo . (') Het compenserende bedrag wordt niet toegepast in het kader van een door de autoriteiten van de Europese Gemeenschappen toe te kennen jaarlijks tariefcontingent : a ), voor vaarzen en koeien , niet bestemd voor de slacht , van het grijze ras , het bruine ras , het gele ras , het gevlekte Simmentaler ras en het Pinzgauer ras , b ) voor stieren , koeien en vaarzen , niet bestemd voor de slacht , van het gevlekte Simmentaler ras , het Schwyzer ras en het Freiburger ras . (') UdligningsbelÃ ¸bet anvendes ikke i det omtang , en Ã ¥rlig tarifmÃ ¦ssig afgift skal bevilges af de kompetente myndigheder i De europÃ ¦iske FÃ ¦llesskaber : a ) for kvier og koer , soin ikke er bestemt til slagtning , af grÃ ¥ , brun , gulplettet Simmental og Pinzgau-racer , b ) for tyre, kuer og kvier , som ikke er bestemt til slagtning, af den plettede Simmeltalrace , Schwyzracen , Friborgracen . (') Le montant compensatoire n'est pas appliquÃ © :  dans la limite d'une quantitÃ © de 50 000 tonnes , exprimÃ ©e en viande dÃ ©sossÃ ©e, du contingent tarifaire annuel Ã octroyer par les autoritÃ ©s compÃ ©tentes des Commu ­ nautÃ ©s europÃ ©ennes pour la viande bovine congelÃ ©e,  dans la limite d'une quantitÃ © de 2 250 tonnes , exprimÃ ©e en viande dÃ ©sossÃ ©e, du contingent tarifaire annuel Ã octroyer par les autoritÃ ©s compÃ ©tentes des Communau ­ tÃ ©s europeennes pour la viande de buffle congelÃ ©e . (') The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes , expressed in boned meat , to be granted by the competent authorities of the F.uropean Communities tor frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat , to be granted by the competent authorities of the European Communities lor I rozen Indialo meat . (') Der Ausglcichsbeirag wird nicht angewandt :  im Rahmen einer Menge von 50 000 Tonnen , ausgedrÃ ¼ckt in Fleisch ohne Knochen , des von den zustÃ ¤ndigen Stellen der EuropÃ ¤ischen Gemeinschaften zu gewÃ ¤hrenden . jÃ ¤hrlichen Kontingents an gefrorenem Rindfleisch ,  im Rahmen einer Menge von 2 250 Tonnen , ausgedrÃ ¼ckt in Fleisch ohne Knochen , des von den zustÃ ¤ndigen Stellen der EuropÃ ¤ischen Gemeinschaften zu gewÃ ¤h ­ renden jÃ ¤hrlichen Kontingents an gefrorenem BÃ ¼ffelfleisch . (') L'importo compensativo non e applicato :  nei limili di un quantitativo di 50 000 tonnellate , espresso in carne disossata , del contingente tariffario annuale concesso dalle competenti autoritÃ delle ComunitÃ europee per le carni bovine congelate ,  nei limili di un quantitativo di 2 250 tonnellate , espresso in carne disossata , del contingente tariffario annuale concesso dalle competenti autoritÃ delle ComunitÃ europee per le carni di bufalo congelate . ' (') I let compenserende bedrag wordt niet toegepast :  mor een hoeveelheid van 50 000 ton , uitgedrukt in vlees zonder been , van het door de autoriteiten van de Europese Gemeenschappen toe te kennen jaarlijkse inriefconiingcm voor bevroren rundvlees ,  voor een hoeveelheid van 2 250 ton , uitgedrukt in vlees zonder been , van het door de autoriteiten van de Europese Gemeenschappen toe te kennen jaarlijkse tariefcontingent voor bevroren butlclvlecs . C ) UdligningsbelÃ ¸bet anvendes ikke op :  til en maksimumsgrÃ ¦nse pa 50 000 tons udtrykt i udbenet kÃ ¸d af det Ã ¥rlige toldkontingent , som De europÃ ¦iske FÃ ¦llesskabers kompetente myndigheder skal yde lor I rosset oksekÃ ¸d ,  til en maksimumsgrÃ ¦nse pa 2 250 tons , udtrykt i udbenet kÃ ¸d , af det Ã ¥rlige toldkontingent , som De europÃ ¦iske FÃ ¦llesskabers kompetente myndigheder skal yde lor frosset bÃ ¸ffelkÃ ¸d . Ã  ) L'admission dans cette sous-position est subordonnÃ ©e Ã la prÃ ©sentation d'un certificat dÃ ©livrÃ © dans les conditions prÃ ©vues par leÃ  autoritÃ ©s compÃ ©tentes des Commu ­ nautÃ ©s europÃ ©ennes . C ) Eiurv under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . C) Die Zulassung zu dieser Tarifstelle ist abhÃ ¤ngig von der Vorlage einer Bescheinigung , die den von den zustÃ ¤ndigen Stellen der EuropÃ ¤ischen Gemeinschaften festgesetzten Voraussetzungen entspricht . C ) L'ammissione in questa sottovoce Ã © subordinata alla presentazione di un certificato conformemente alle condizioni stabilite dalle autoritÃ competenti delle ComunitÃ europee . C ) Indeling onder deze onderverdeling is onderworpen aan de voorwaarde dat een certificaat wordt voorgelegd , hetwelk is afgegeven onder de voorwaarden en bepalin ­ gen , vastgesteld dgor de bevoegde autoriteiten van de Europese Gemeenschappen . i ') Henforsel under denne underposition er betinget af , at der fremlÃ ¦gges et certifikat , der opfylder de betingelser , der er fastsat af de kompetente myndigheder i De europÃ ¦iske FÃ ¦llesskaber . C) Produits contenant en poids 80 °/o ou plus de viandes bovines , Ã l'exception des abats et de la graisse . C ) Products containing 80 % or more by weight of beef meat excluding offals and fat . C ) Erzeugnisse , die 80 oder mehr Gewichishunderucile Rindfleisch enthalten , ausgenommen Schlachtabfall und Fett .  C ) Prodotti contenenti in peso l ' KO % o piu di carni bovine, escluse le frattaglie ed il grasso . C ) Produkten die in gewicht 80 % of meer rundvlees bevatten , uitgezonderd slachtafvallen en vet . C ) Varer med indhold af oksekÃ ¸d pa 80 vÃ ¦gtprocent eller derover ( ikke slagteaffald og fedt ). C ) Produits contenant en poids 60 % ou plus et moins de 80 % de viandes bovines , Ã l'exception des abats et de la graisse . (') Products containing 60 % or more , but less than 80 °/o by weight , of beef meat excluding offals and fat . (') Erzeugnisse , die 60 oder mehr , jedoch weniger als 80 Gewichtshundertteile Rindfleisch enthalten , ausgenommen Schlachtabfall und Fett . ('1 Prodotti conlenenti in peso il 60 °/o o piu e meno de 1 1 ' 8 0 % di carni bovine, escluse le frattaglie ed il grasso . (') Produkten die in gewicht meer dan 60 °/o doch minder dan 80 % rundvlees bevatten , uitgezonderd slachtafvallen en vet . (') Varer med indhold al okscl'Ã ¸d pa 60 vÃ ¦gtprocent eller derover , dog under 80 vÃ ¦gtprocent ( ikke slagteaffald og fedt ). ("i Produits contenant en poids 40 % ou plus et moins de 60 % de viandes bovines, Ã l'exception des abats et de la graisse . O Products containing 40 % or more , but less than 60 % by weight , of beet meat excluding offals and fat . (") Erzeugnisse , die 40 oder mehr , jedoch weniger als 60 Gewichtshundertteile Rindfleisch enthalten , ausgenommen Sch I a c h t a b fa 1 1 und Fett . (") Prodotti contenenti in peso il 40 % o piu e meno del 60 °/o di carni bovine , escluse le frattaglie ed il grasso . C ) Produkten die in gewicht meer dan 40 % doch minder dan 60 % rundvlees bevatten , uitgezonderd slachtafvgjilen en vet . (") Varer med indhold af oksekÃ ¸d pa 40 vÃ ¦gtprocent eller derover , dog under 60 vÃ ¦gtprocent ( ikke slagteaffald og fedt ). P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s No L 91 / 8 Official Journal of the European Communities 7 . 4 . 80 C C T he ad in g N o D es cr ip tio n N ot es A m ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts G er m an y D M /1 00 kg (a ) Be lg. /L ux . Bf rs /L frs /1 00 kg (a ) N et he rl an ds FI /1 00 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) ¢ I 2 3 4 5 6 7 ex 04 .0 1 A I 04 .0 1 A II 04 .0 1 B I 04 .0 1 B II 04 .0 1 B II I 04 .0 2 A II a) 1 04 .0 2 A II a) 2 04 .0 2 A II a) 3 04 .0 2 A II a) 4 04 .0 2 A II b) 1 . 04 .0 2 A II b) 2 04 .0 2 A II b) 3 04 .0 2 A II b) 4 04 .0 2 A III a) 04 .0 2 A III b) 04 .0 2 B I a) 04 .0 2 B I b) 1 aa ) 04 .0 2 B Ib ) 1 bb ) 04 .0 2 B I b) 1 cc ) 04 .0 2 B I b) 2 aa ) W ith th e ex ce pt io n of wh ey Of a no n- fat ty lac tic dr y ma tte rc on ten t, by we igh t:  of le ss th an 15 %  of 15 % or m or e O fa no n- fa tty lac tic dr y m at te rc on ten t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e n 0 ° ) n (10 )c ) n o o o o o (') o o (') o o o o o C) /9\ /9\ /9\ /9\ /3 \ / 3 \ o (3) /3\ Il0-115(d) 0 ¢115(c) 0-103(d) 0-080(d) 0-065(d) 1-504 0-974(d) 0-974(d) 0-790(d) 1-504 0-974(d) 0-974(d) 0-790(d) 0-115(d) 0-254(d) .0-092(d) 0-254(d) 0-415(d) 0-461(d) 1-800 1-504 0-974(d) 0-790(d) 1-504 C C T he ad in g N o D es cr ip tio n N o te s A m ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts G er m an y D M /1 00 kg (a ) Be lg. /L ux . Bf rs /L frs /1 00 kg (a ) N et he rl an ds FI /1 00 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) 1 2 3 4 5 6 7 04 .0 2 B I b) 2 bb ) 04 .0 2 B I b) 2 cc ) 04 .0 2 B II a) 04 .0 2 B II b) 04 .0 3 A 04 .0 3 B 04 .0 4 A II ex 04 .0 4 C 04 .0 4 D II a) 1 04 .0 4 D II a) 2 04 .0 4 D II b) ex 04 .0 4 E I a) 04 .0 4 E I b) 1 04 .0 4 E I b) 2 O f a no n- fa tty lac tic dr y m at te r co nt en t, by w ei gh t:  of le ss th an 15 %  of 15 % or m or e .O f a no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t:  of le ss th an 15 % .  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e O f a fa tty co nt en tb y w ei gh t:  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e W ith th e ex ce pt io n of Ro qu ef or t O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 55 %  of 55 % or m or e W ith th e ex ce pt io n of G ra na Pa da no ,P ar m ig ia no Re g ­ gi an o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m il k Q o o (s) o  (8) o o (4) (4) (4) (4) C) (6) C) C) o C) C) o ' (6 ) C 2) (6) C 3) C) 0- 97 4 (d ) 0- 79 0 (d ) 0- 11 5 (d ) 0- 32 4 (d ) 0- 09 2 (d ) 0- 32 4 (d ) 0- 41 6 (d ) 0- 46 2 (d ) - ( b) 3 -6 1 2 3 -7 0 2 - ( b) 3 -0 3 0 2 -4 9 2 0 -9 3 4 1 -3 7 7 2 -0 1 5 2 -0 1 5 2 -3 9 0 2 -3 9 0 3 -4 1 3 2 -8 1 6 2 -5 8 1 7 . 4 . 80 Official Journal of the European Communities No L 91 /9 A m ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts C C T he ad in g N o D es cr ip tio n N o te s G er m an y DM /1 00 kg (a ) Be lg ./ Lu x. Bf rs /L frs /1 00 kg (a ) N et he rl an ds FI /1 00 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) I 2 3 4 5 6 7 ex 04 .0 4 E Ib ) 5 o n n o n n 1 -9 1 4 2 -5 8 1  A sia go ,C ac io ca va llo ,P ro vo lo ne , Ra gu sa no , D an bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m sÃ ¸ ,T ils it as we ll as th os e ch ee se s (o th er th an sa lte d R ic ot ta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p' or go at m ilk ) of a w at er co n ­ te nt , ca lc ul at ed by w ei gh t of th e no n- fa tty m at te r, no te xc ee di ng 62 % an d of a fa tc on te nt ,b y we ig ht , re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t- Pa ul in ,T al eg gi o, Bu tte rk as e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s, m an uf ac tu re d ex clu siv ely fro m sh ee p or go at mi lk) of a wa ter co nt en t, ca lcu ­ lat ed by we ig ht of th e no n- fa tty m at te r, ex ce ed in g 62 % an d of a fa t co nt en t, by w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa fat co nt en t, by we ig ht in th e dr y m att er :  of le ss th an 10 %  of 10 % or m or e NoL91 / 10 Official Journal of the European Communities 7.4.80 1 -3 1 6 2 -0 1 2 04 .0 4 E I c) 0 -5 9 8 1 -0 15 3 -4 1 3 2 - 18 4 c) n n (6 ) (! 3) C) (6) C) C) - O o . o o o 04 .0 4 E II a) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B I b) 3 23 .0 7 B I c) 3 23 .0 7 B II (a ) Ba sic am ou nt pe r 10 0 kg ne to f pr od uc t. (b ) Su pp le m en ta ry am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on te nt : (c ) Su pp le m en ta ry am ou nt pe r 10 0 kg ne to f pr od uc tf or ea ch % of m ilk fa tc on te nt : (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on te nt : 0 -0 4 4 0 -0 4 1 0 -0 4 1 7 . 4 . 80 Official Journal of the European Communities No L 91 / 1 1 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624 /76 (OJ No L 1 80 , 6 . 7 . 1976) the amount indicated shall be multiplied by the coefficient 0 ¢ 52 . For skimmed-milk powder sold pursuant to Regulation (EEC) No 368 /77 (OJ No L 52 , 24 . 2 .. 1977) or Regulation (EEC) No 443 /77 (OJ No L 58 , 3 . 3 . 1977), consigned in the natural state to another Member State , the amount indicated shall be multiplied by the coefficient 0 - 15 . ( 2 ) In intra-Community trade , where the product has been denatured in accordance with Article 2 of Regulation (EEC) No 990/72 (OJ No L 115 , 17 . 5 . 1972), or with Article 3 of Regulation (EEC) No 1725 /79 (OJ No L 199 , 7 . 8 . 1979), the basic amount and any additional amount shall be replaced by a single amount of :  £ 0-782 per 100 kg for the United Kingdom . . (  ') The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : ( a) the amount per 100 kg indicated multiplied by '/ » oo of the weight of the lactic part contained in 100 kg of product . However, where whey and /or lactose have been added to the product , the amount resulting from the preceding calcu ­ lation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and /or lactose , contained in 100 kg of the product , V and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; ( b ) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to '/&gt; oo of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of finished product , and , in particular :  the lactose content of the added whey . ( J ) However, for butter covered by the measures provided for :  . in Regulation (EEC) No 1282 /72 (OJ No L 142 , 22.6 . 1972), the amount indicated shall be multiplied by the coefficient 0 ¢ 40 ;  in Regulation (EEC) No 1717/72 (OJ No L 181 , 9 . 8 . 1972), the amount indicated shall be multiplied by the coefficient 0-40 ;  in Regulation (EEC) No 649 /78 (OJ No L 86 , 1 . 4 . 1978 ), the amount shall be multiplied by the coefficient 0-40 ;  in Regulation (EEC) No 262 /79 (OJ No L 41 , 16.2 . 1979) and Regulation (EEC) No 1468 /79 (OJ No L 177 , 14 . 7 . 1979), the amount shall be multiplied :  by the coefficient 0-33 where the butter is to be used in formula A or formula C products ,  by the coefficient -0 - 58 where the butter is to be used in formula B products . In Regulation (EEC) No 400 /80 , the amount indicated is multiplied by a coefficient equal to the quotient of the division of the amount of the minimum selling price fixed for the tendering concerned , by the buying-in price for butter of the same type applicable on the day set as the final date for the submission of tenders . ( 5 ) For imports into the United Kingdom from New Zealand pursuant to Protocol 18 , the monetary compensatory amount shall be £ 1-851 per 100 kg and the coefficient shall not be applied to the special levy . ( 6) With respect to cheese rinds and . wastes the monetary compensatory amount applicable shall be that applicable to products of subheading 04.04 E I c) of a fat content , by weight, in the dry matter of 10 % or more. Products unfit as such for human consumption shall be regarded as cheese wastes . ( 7 ) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose :  the skimmed-milk powder content , by weight ,  the content by weight of the added whey and /or lactose , and  the lactose content of the added whey, per 100 kg of the finished product . No L 91 / 12 Official Journal of the European Communities 7 . 4 . 80 If the milk products contain powdered or granulated milk (excluding whey) the amount shown shall be increased by the following supplementary amounts : Content by weight in powdered or granulated milk (excluding whey ) in the finished product of : Germany DM/ 100 kg Belgium / Luxembourg Bfrs/ Lfrs / 100 kg Netherlands PI / 100 kg United Kingdom £/ 100 kg Ireland £/ 100 kg Italy Lit/ 100 kg Prance PF/ 100 kg More than 1 2 % but less than 30 % 30 % or more but less than 50 % 50 % or more but less than 70 % 70 % or more but less than 80 % 80 % or more 0 - 156 0-313 0-469 0-587 ¢ 0-665 In trade with non-member countries , the coefficient 1 - 92 shall be applied to the supplementary amounts indicated above . In intra-Community trade , where the product has not been produced in accordance with Regulation (EEC) No 990 /72 (OJ No L 115 , 17 . 5 . 1972), or with Regulation (EEC) No 1725 /79 (OJ No L 199 , 7 . 8 . 1979), the coefficient 1-92 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624 /76 (OJ No L 180 , 6 . 7 . 1976). In intra-Community trade and in trade with third countries , where these products contain skimmed-milk powder and fish meal and /or fish oil and /or fish liver oil and /or more than 6 g of iron (as ferrous sulphate) and /or more than 1-2 g of copper ( as copper sulphate) in 100 kg of product, the supplementary amounts indicated above shall be multiplied by the coefficient 0-27 .' (") Hie basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : ( a ) the amount per 100 kg indicated . However , where whey and /or lactose have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part , other than the added whey and /or added lactose , contained in 100 kg of the product , and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b ) an additional amount for each percentage point of sucrose content of 100 kg net of the product , equal to '/ « oo of the . amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and /or added lactose per 100 kg of the product , and , in particular :  the lactose content of the added whey . C) The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and /or lactose have been added to the product , the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part , other than the added whey and /or added lactose , contained in 100 kg of the product , and then  divided by the weight of the non-fat part contained in 100 kg of the product . When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and /or lactose added per 100 kg of finished product , and , in particular :  the lactose content of the added whey . 7 . 4 . 80 Official Journal of the European Communities No L 91 / 13 ( ,0) In the case of products to which whey and /or lactose have been added , no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974 / 71 , the applicant shall state on the declaration provided for this purpose whether or not whey and /or lactose have been added to the product . (") For cream covered by the measures provided for in Regulation (EEC) No 649/ 78 (OJ No L 86 , 1 . 4 . 1978), the monetary compensatory amount shall be multiplied by the coefficient 0-40 . ( I2 ) For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno ­ diffusion , supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged , when completing the customs formalities , to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk . (") No compensatory amount shall apply to cheese imported within the limits of the tariff quotas referred to in ' Article 9 of Regulation (EEC) No 2915 /79 . NB: For the calculation of fat content , non-milk fats are not to be taken into account . No L 91 / 14 Official Journal of the European Communities 7 . 4 . 80 PARTIE 7  PART 7  TEIL 7  PARTE 7*  DEEL 7  DEL 7 SECTEUR DU SUCRE ET DE L'ISOGLUCOSE  SUGAR AND ISOGLUCOSE SEKTOR ZUCKER UND ISOGLUKOSE  SETTORE ZUCCHERO E ISOGLUCOSIO SECTOR SUIKER EN ISOGLUCOSE  SUKKER OG ISOGLUCOSE Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b NumÃ ©ro du tarif douanier commun CCI ' heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles . toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation (') Amounts to be charged on imports and granted on exports (') BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden (') Importi da riscuotere all'importazione e da concedere all'esportazione (') Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen (') BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel ' og ydes ved udfÃ ¸rsel (') Deutschland DM Belgique/ Luxembourg FB/Flux Nederland Fl United Kingdom £ I 2 3 4 5 A. SUCRE  SUGAR  ZUCKER  ZUCCHERO  SUIKER  SUKKER 17.01 A O 17.01 A (J ) 17.01 B ( J )  100 kg  0,295 0,562 0,469 par 1 % de teneur en saccharose et par 100 kg net du produit en cause ( ! ) by I % of sucrose content and by 100 kg net of that product ( s ) t je I v . H. Saccharosegehalt und je 100 kg netto des betreffenden Erzeugnisses ( s ) per I % del tenore di saccarosio e per 100 kg netti del prodotto in questione ( s ) per I °/o van het gehalte aan saccharose en per 100 kg netto van het bedoelde produkt ( s ) ved liver lÃ ­ele procent saccliaroseindhold og ved 1 00 kg , netto af det omhandlede produkt ( s ) 17.02 ex D II (6) 17.02 E 17.02 ex F ( 7) 21.07 F IV 0,0056 0,0056 0,0056 0,0056 B. ISOGLUCOSE  ISOGLUCOSE  ISOGLUKOSE  ISOGLUCOSIO  ISOGLUCOSE ISOGLUCOSE pour 100 kg de matiÃ ¨re sÃ ¨che for 100 kg of dry matter je 100 kg Trockenstoff per 100 kg di materia secca per 100 kg droge stof for 100 kg tÃ ¸rstof 17.02 D I 21.07 F III 0,562 0,562 7 . 4 . 80 No L 91 / 15Official Journal of the European Communities C ) Aucun montant compensatoire monÃ ©taire n'est appliquÃ © au sucre exportÃ © . vi-rs Ics pays tiers en vertu de l'article 26 du rÃ ¨glement (CEE) n " 3330/74 , et a l'isoglucose exportÃ ©e vers les pays tiers en vertu de l'article 9 paragraphe 7 du rÃ ¨glement (CEE) n" I I I 1 / 77 . ( J ) Allorquando la resa dello zucchero greggio si discosta da quella della defini ­ zione della qualitÃ tipo di cui al regolamento (CEE) n . 431 /68 (GU n . L 89 del 10 . 4 . 1968 , pag . 3 ), l'importo compensativo monetario Ã ¨ adattato in conformitÃ delle disposizioni dell'articolo 2 del regolamento (CEE) n . 837/68 (GU n . L 151 del 30 . 6 . 1968 , pag . 42 ). (') No monetary compensatory amount shall he applied to sugar exported to non-member countries pursuant to Article 26 of Regulation ( EEC) No 3330/74 , and to isoglucose exported to non-member countries pursuant to Article 9 ( 7 ) ol Regulation ( EEC) No I I I 1 /77 . ( J ) Wanneer het rendement van de ruwe suiker verschilt van dat in de definitie van de standaardkwaliteit zoals bedoeld in Verordening (EEG) nr . 431 /68 ( PB nr . L 89 van 10 . 4 . 1968 , blz . 3 ), wordt het monetair compenserend bedrag overeenkomstig de bepaliiigen van artikel 2 van Verordening (EEG) nr . 837/68 ( PB nr . L 151 van 30 . 6 . 1968 , blz . 42 ) aangepast .(') Kein Ausgleichslietrag wird angewandt auf Zucker, der gemÃ ¤Ã  Artikel 26 der Verordnung ( EWG ) Nr . 3330/74 nach Drittlandern ausgefÃ ¼hrt wird , und auf Isoglukose , die gemali Artikel 9 Absatz 7 der Verordnung (EWG) Nr . I I I 1 /77 nach DrittlÃ ¤ndern ausgefÃ ¼hrt wird . ( J ) Hvis udbyttet af rÃ ¥sukker er forskellig fra- udbyttet af den standardkvalitet , som er defineret i forordning ( EÃF) nr . 431 /68 (EET nr . L 89 af 10 . 4 . 1968 , s . 3), tilpasses det monetÃ ¦re udligningsbelÃ ¸b i overensstemmelse med artikel 2 i forordning (EÃF) nr . 837/68 (EFT nr . L 151 af 30 . 6 . 1968 , s . 42 ). (') Allo zucchero esportato verso i paesi terzi in virtÃ ¹ dell'articolo 26 del rego ­ lamento (CEE) n . 3330/74 e all'isoglucosio esportato verso i paesi terzi in virtÃ ¹ dell'articolo 9 , paragraio 7 , del regolamento (CEE) n . 1 I I 1 /77 , non si applica alcun importo compensativo monetario . ( s ) La teneur en saccharose, y compris la teneur ,en d'autres sucres calculÃ ©s en saccharose, est dÃ ©terminÃ ©e conformÃ ©ment aux dispositions de l'article 7 pa ­ ragraphe 2 du rÃ ¨glement (CEE) n ° 837/68 lors d'une importation et confor ­ mÃ ©ment aux dispositions de l'article 13 du rÃ ¨glement (CEE) n ° 394/70 lors d'une exportation . (') Er wordt geen monetair compenserend bedrag toegepast op suiker die over- · eenkomstig artikel 26 van Verordening ( EEG ) nr . 3330/74 wordt uitgevoerd ' naar derde landen , en op isoglucose die overeenkomstig artikel 9 , lid 7 , van Verordening ( KEG ) nr . I I I 1 / 77 wordt uitgevoerd naar derde landen . (') I met udligningsbeMi linder anvendelse pÃ ¥ sukker , der udfÃ ¸res til tredjelande i henhold til artikel 26 i torordning ( EÃF) nr . 3330/74 , og pÃ ¥ isoglucose, der udiores til tredjelande i henhold til artikel 9 , stk . 7 , forordning ( EÃF) nr . I I I 1 / 77 . ( 5 ) The sucrose content , including other sugars expressed as sucrose , shall be determined in accordance with Article 7 (2 ) of Regulation (EEC) No 837/68 in the case of imports -and in accordance with Article 13 of Regulation ( EEC) No 394/70 in the case of exports . (*) Der Gehalt an Saccharose , einschlieÃ lich des Gehalts an anderem als Sac ­ charose berechnetem Zucker , wird bei einer Einfuhr in Ã bereinstimmung mit Artikel 7 Absatz 2 der Verordnung (EWG) Ã r . 837/68 und bei einer Ausfuhr mit Artikel 13 der Verordnung (EWG) Nr. 394/70 bestimmt . ( ) Denature . Denatured . Denaturiert . Denaturati . Gcdenaiu reerd . Denatureret . ( s ) II tenore di saccarosio, compreso il tenore di altri zuccheri calcolati in sac ­ carosio , Ã ¨ determinato conformemente alle disposizioni dell'articolo 7 , para ­ grafo 2 , del regolamento (CEE) n . 837/68 qualora si tratti di un'importa ­ zione e conformemente alle ' disposizioni dell'articolo 13 del regolamento (CEE) n . 394/70 qualora si tratti di un'esportazione . C ) Non denature . IJndenatu red . ( s ) Het gehalte aan saccharose, inclusief het in saccharose uitgedrukte gehalte aan andere suikers , wordt bepaald overeenkomstig artikel 7 , lid 2 , van Ver ­ ordening (EEG ) nr . 837/68 bij invoer en overeenkomstig artikel 13 van Ver ­ ordening (EEG) nr . 394/70 bij uitvoer .Nicht denaturiert . Non denaturati . Niet gedenatureerd . Ikke denatureret . ( 5 ) Indholdet af saccharose, herunder indholdet af andet som saccharose bereg ­ net sukker, fastsÃ ¦ttes i henhold til bestemmelserne i artikel 7 , stk . 2 , i fo ­ rordning (EÃF) nr . 837/68 ved indfÃ ¸rsel og i henhold til bestemmelserne i artikel 13 i forordning (EÃF) nr . 394/70 ved udfÃ ¸rsel . (') Autres sucres et sirops, Ã l'exclusion du sorbose .( J ) Lorsque le rendement du sucre brut s'Ã ©carte de celui de la dÃ ©finition de la qualitÃ © type visÃ ©e au rÃ ¨glement (CEE) n" 431 /68 (JO n" L 89 du 10 . 4 . 1968 , p . 3 ), le montant compensatoire monÃ ©taire est adaptÃ © conformÃ ©ment aux dispositions de l'article 2 du rÃ ¨glement (CEE) n" 837/68 (JO n ° L 151 du 30 . 6 . 1968 , p . 42 ). Other sugars and syrups excluding sorbose . Altri zuccheri e sciroppi , escluso il sorbosio . Andere Zucker und Sirupe, ausgenommen Sorbose . Andere suikers en stropen , met uitzondering van sorbose . Andet sukker og sirup , med undtagelse af sorbose .C) Where the yield of the raw sugar differs from that of the standard qualitydefined by Regulation ( EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p . 3 ) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation ( I i EC ) No 837/68 (OJ No L 151 · , 30 . 6 . 1968 , p . 42 ). (') Sucres de la position 17.01 du tarif douanier commun , caramÃ ©lisÃ ©s . Caramelized sugars falling within heading No 17.01 . Zucker der Tarifnummer 17.01 . karamelisiert .C ) Weicht das Rendement des Rohzuckers von der in der Verordnung ( EWG ) Nr . 431 /68 (ABI . Nr . L 89 vom 10 . 4 . 1968 , S. 3 ) definierten Standardquali ­ tÃ ¤t ab , so wird der WÃ ¤hrungsausgleichsbetrag entsprechend den Bestimmun ­ gen des Artikels 2 der Verordnung ( EWG ) Nr . 837/68 (ABI . Nr . L 151 vom 30 . 6 . 1968 , S. 42 ) angepaÃ t . Zuccheri della voce tariffaria 17.01 , caramellati . Karamel uit suiker van post 17.01 . Karamel under pos . 17.01 . No L 91 / 16 Official Journal of the European Communities 7 . 4 . 80 PARTIE 8  PART 8  TEIL 8  PARTE 8 '  DEEL 8  DEL 8 MARCHANDISES RELEVANT DU REGLEMENT (CEE) NÃ  ° 1059/69 PRODUCTS TO WHICH REGULATION (EEC) No 1059/69 RELATES VON DER VERORDNUNG (EWG) Nr. 1059/69 ERFASSTE WAREN MERCI CUI SI APPLICA IL REGOLAMENTO (CEE) N. 1059/69 ONDER VERORDENING (EEG) Nr. 1059/69 VALLENDE GOEDEREN VARER, DER OMFATTES AF FORORDNING (EÃF) Nr. 1059/69 Montants compensatoires monÃ ©taires  Monetary compensatory amounts WÃ ¤hrungsausgleichsbetrÃ ¤ge  Importi compensativi monetari Monetaire compenserende bedragen  MonetÃ ¦re udligningsbelÃ ¸b Numero du tarif douanier commun CC I ' heading No Nr. iles Gemeinsamen Zolltarifs Numero della tariffa  doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge , die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione . e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 1 00 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl / 1 00 kg United Kingdom £/ 100 kg I 2 3 4 5 17.04 D I a) 17.04 D I b) I 17.04 D I b) 2 17.04 D I b) 3 aa) 17.04 D I b) 3 bb) 17.04 D I b) 4 17.04 D I b) 5 17.04 D I b) 6 17.04 D I b) 7 17.04 D I b) 8 17.04 D II a) 17.04 D II b) I 17.04 D II b) 2 17.04 D II b) 3 17.04 D II b) 4 18.06 B I 18.06 B II a) 18.06 B II b) 18.06 C I 18.06 C II a) 1 18.06 C II a ) 2 18.06 C II b) 1 18.06 C II b) 2 18.06 C II b) 3 18.06 C II b) 4 18.06 D I a) (') 0 0 0 0,228 0,228 0,278 0,329 0,379 0,430 0,481 0,367 0,494 0,570 0,579 0,552 0,262 0,523 0,744 0,404 0,228 0,278 0,480 0,572 0,657 0,767 0,998 7 . 4 . 80 Official Journal of the European Communities No L 91 / 17 Numero du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l' exportation Amounts to be charged n imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione . Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 1 00 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl / 1 00 kg United Kingdom £/ 100 kg I 2 3 4 - 5 18.06 D I b) (Ã 8 ) 18.06 D II a) 1 18.06 D II a) 2 (8 ) 18.06 D II b) 1 18.06 D II b) 2 aa) 18.06 D II b) 2 bb) 18.06 D II c) ( 2 ) 19.02 B II a) 4 aa) ( 6) 19.02 B II a) 5 aa) ( 6) 19.03 A O 19.03 B I o 19.03 B II o 19.04 19.08 B I a) 19.08 B I b) 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 O 19.08 B II c) 1 19.08 B II. c) 2 (') 19.08 ^B II d ) 1 19.08 B II d ) 2 O 19.08 B III a) 1 19.08 B III a) 2 ( J ) 19.08 B III b) 1 19.08 B III b) 2 O 19.08 B III c) 1 19.08 B III c) 2 (') 19.08 B IV a) 1 19.08 B IV a) 2 f) 19.08 B IV b) 1 19.08 B IV b) 2 O 19.08 B V a) 19.08 B V b) 21.07 C I 21.07 C II a) 21.07 C II b) 21.07 D I a) 1 0,998 0,547 0,547 ' 1,611 0,902 1,611 0 0 0 0 0,253 0,455 0 0 0,526 0 0,577 0,253 . 0,653 0 0,500 0 0,476 0,202 0,577 0 0,267 0 0,450 0 0 0,262 0,523 0,744 1,218 No L 91 / 18 Official Journal of the European Communities 7 . 4 . 80 Numero d ii tarif douanier commun CC Ã  heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l' exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 100 kg Belgique/ Luxembourg FB/ Flux/ 100 kg Nederland FI / 100 kg United Kingdom £/ 100 kg I 2 3 4 5 2 1 . 07 D I a) 2 2 1 . 07 D I b) 1 21.07 D I b) 2 21.07 D lb) 3 2 1 . 07 D II a) 1 O 2 1 . 07 D II a) 2 ( 4 ) 21.07 D II a) 3 ( J ) 2 1 . 07 D II a) 4 ( 4 ) 21.07 D lib) ( 5 ) 2 1 . 07 G II a) 1 ( s ) O 2 1 . 07 G II a) 2 aa) (8 ) ( 9) \ 21.07 G II a) 2 bb) (8 ) ( 9) 2 1 . 07 G II a) 2 cc) ( 8 ) (") 21.07 G II b) 1 ( 8)0 21.07 G II b) 2 aa) ( 8 ) O 21.07 G II b) 2 bb) (8 ) ( 9 ) 21.07 G II c) 1 (8 ) O 2 1 . 07 G II c) 2 aa) (8 ) f) 21.07 G II c) 2 bb) ( 8 ) ( 9) 21.07 G II d ) 1 21.07 G II d ) 2 21.07 G II e) 21.07 G III a) 1 21.07 G III a) 2 aa) 21.07 G III a) 2 bb) 21.07 G HI b) 1 21.07 G III b) 2 21.07 G III c) 1 21.07 G III c) 2 2-1.07 G III d ) 1 21.07 G III d ) 2 21.07 G III e) 21.07 G IV a) 1 2 1 . 07 G IV a) 2 21.07 G IV b) .1 21.07 G IV b) 2 21.07 G IV c) 2 1 . 07 G V a) 1 1,652 0 0,202 n 1,469 1,354 1,963 2,504 3,587 0,367 0,367 0,367 0,367 0,438 0,418 0,418 0,494 0,494 0,494 0,595 0,595 0,747 0,734 0,734 0,734 ' 0,805 0,785 0,861 0,861 0,962 0,962 1,038 1,102 1,102 1,172 1,172 1,228 1,652 7 . 4 . 80 Official Journal of the European Communities No L 91 / 19 Numero tin t :i r i f douanier commun CCT heading No &gt; Nr. dos Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Montants Ã percevoir Ã l' importation et Ã octroyer Ã l' exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge , die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen , BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Deutschland DM/ 1 00 kg Belgique/ Luxembourg FB/Flux/ 100 kg Nederland Fl/ 1 00 kg United Kingdom £/ 100 kg I 2 3 4 5 2 1 . 07 G V a) 2 21.07 G V b) 21.07 G VI a IX ( 5 ) 29.04 C III a) 1 29.04 C III a) 2 29.04 C III b) 1 29.04 C III b) 2 35.05 A 38.19 T I a) 38.19 T I b) 38.19 Til a) 38.19 T II b) 1,652 1,703 0 1 0,455 0 0,648 0 0 0,455 0 0,648 No L91 /20 Official Journal of the European Communities 7 . 4 . 80 (J ) Auf Antrag wird der WÃ ¤hrungsausgleichsbetrag aufgrund der tatsÃ ¤chlich in der Ware enthaltenen Menge an Magermilchpulver berechnet . C ) Pour les marchandises ne contenant pas de lactosÃ ©rum ou de lactose ajoutÃ © , le moulant compensatoire monÃ ©taire est calculÃ © en fonction de la quantitÃ © de sucre et/ou de lait Ã ©crÃ ©mÃ © en poudre contenue dans cette marchandise . Tou ­ tefois , lorsque le montant compensatoire monÃ ©taire rÃ ©sultant de ce calcul est supÃ ©rieur Ã celui fixÃ © ci-dessus , ce dernier est appliquÃ ©. ( 4 ) Su richiesta dell'interessato , l'importo compensativo monetario Ã ¨ calcolato prendendo in considerazione il quantitativo reale di latte scremato in polvere contenuto nella merce . (') In the case of goods not containing added whey or lactose , the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk powder contained in such goods . However, where the monetary compensatory amount resulting from this calculation is greater than that fixed above , ( he latter shall be applied . (') Op verzoek van de belanghebbende wordt het monetaire compenserende be ­ drag berekend op basis van de werkelijke hoeveelheid magere-melkpoeder welke het goed bevat . ( J ) Efter anmodning vil de monetÃ ¦re udligningsbelÃ ¸b blive beregnet pÃ ¥ grund ­ lag flf den reelle mÃ ¦ngde af skummetmÃ ¦lkspulver indeholdt i varai .C ) Bei Waren , die keine zugesetzte Molke oder Milchzucker enthalten , wird der WÃ ¤hrungsausgleichsbetrag unter Zugrundelegung der in dieser Ware enthaltenen Mengen an Zucker und /oder Magermilchpulver berechnet . Ist jedoch der so berechnete Wahrungsausgleichsbetrag hÃ ¶her als der vorste ­ hend festgesetzte , dann gill der letztere . ( s ) Montant rÃ ©sultant de l'application , aux quantitÃ ©s respectives de cÃ ©rÃ ©ales ou de produits issus de leur transformation , de ' sucre ou de lait ou de produits laitiers , contenus dans la marchandise , du montant compensatoire applica ­ ble , selon leur espÃ ¨ce , auxdits produits agricoles Ã ©changÃ ©s en l'Ã ©tat . (') Per le merci non contenenti siero di latte o lattosio · addizionato , l'importo compensativo monetario Ã © calcolato in funzione della quantitÃ di zucchero e/o di lane scremato in polvere contenuto in tale merce . Tuttavia , se l'im ­ porto compensativo monetario risultante da questo calcolo Ã ¨ superiore a quello sopra stabilito Ã © quest'ultimo che si applica . ( s ) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing , sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amounts applied when such products are traded as such .(') Voor goederen die geen toegevoegde wei of lactose bevatten , wordt het mo ­ netaire compenserende bedrag berekend op basis van de hoeveelheid suiker en/of magere-melkpoeder welke het goed bevat . Wanneer het op deze wijze berekende compenserende bedrag evenwel hoger is dan het hierboven vast ­ gestelde bedrag , wordt dit laatste bedrag toegepast . ( 5 ) Der Betrag wird errechnet , indem auf die in der Ware enthaltenen Mengen an Getreide oder Getreideverarbeitungserzeugnissen , an Zucker , an Milch oder Milcherzeugnissen die AusgleichsbetrÃ ¤ge angewendet werden , die bei diesen Erzeugnissen als solchen zur Anwendung kÃ ¤men . C ) Por varer , som ikke indeholder tilsat valle eller lactose , beregnes det mone ­ lÃ ¦re udligningsbelÃ ¸b pa grundlag af varens indhold af sukker og/eller skummetmÃ ¦lkspulver . Overstiger det monetÃ ¦re udligningsbelÃ ¸b , der frem ­ kommer ved denne beregning , det ovenfor fastsatte udligningsbelÃ ¸b , anven ­ des dog sidstnÃ ¦vnte . ( s ) Importo risultante dall'applicazione ai quantitativi rispettivi di cereali o di prodotti derivati dalla loro trasformazione di zucchero o di latte o di pro ­ dotti lattiero-caseari contenuti nella merce , dell'importo compensativo appli ­ cabile, secondo la loro specie, ai detti prodotti agricoli scambiati come tali . C ) Montants applicables , selon le cas , aux marchandises relevant des sous-posi ­ lions 21.07 C VI Ã IX du tarif douanier commun . ( 5 ) Bedrag voortvloeiende uit toepassing op de onderscheidene in de goederen vervatte hoeveelheden granen of hieruit verkregen produkten , suiker of melk of zuivelprodukten , van het compenserende bedrag dat al naar gelang van hun aard op bedoelde landbouwprodukten van toepassing is indien zij in onveranderde vorm worden verhandeld .(') Amounts applicable as appropriate on goods falling under subheadings 21.07 G VI Ã  IX . (') BetrÃ ¤ge, die je nach l-'all auf die Waren der Tarifstellen 21.07 G VI bis IX anwendbar sind . ( s ) Det belÃ ¸b, som fremkommer ved pÃ ¥ de respektive indeholdte mÃ ¦ngder af korn og produkter, hvori korn indgÃ ¥r , sukker eller mÃ ¦lkeprodukter at an ­ vende de udligningsbelÃ ¸b , der gÃ ¦lder for disse produkter som sÃ ¥danne . (') Imponi applicabili secondo il caso alle merci di cui alle sottovoci da 21.07 G VI a IX . C ) De bedragen die , naar gelang van het geval , op de produkten van onderver ­ deling 21.07 G VI tot en mel IX van toepassing zijn . C) Ces montants ne s'appliquent pas aux marchandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã I kilogramme . (') Belob , der finder anvendelse pÃ ¥ varer , der henhÃ ¸rer under positionerne 21.07 G VI til IX . (') These amounts shall not apply . to goods in immediate packings of a net capacity of I kg or less . (') Diese BetrÃ ¤ge gelten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Inhalt von I kg oder weniger . (") "Iah importi non si applicano alle merci in imballaggi immediati di contenuto netto inferiore o uguale a I kg . (') Pour les exportations vers les pays tiers et les Ã ©changes intracommunau ­ taires , le montant compensatoire est Ã calculer en fonction des quantitÃ ©s re ­ spectives de blÃ © tendre , de sucre et de beurre indiquÃ ©es Ã l'annexe du rÃ ¨gle ­ ment (CEE) n " 1060/69 , diminuÃ ©es de 10 % , en se rÃ ©fÃ ©rant aux coefficients indiquÃ ©s a la note ( J ) de la partie 5 « Secteur du lait et des produits laitiers » de la prÃ ©sente annexe . (') Deze bedragen zijn niet van toepassing op produkten in verpakkingen met een netto-inhoud per onmiddellijke verpakking van 1 kg of minder . (') Disse belÃ ¸b anvendes ikke for varer i pakninger af nettovÃ ¦gt 1 kg og derunder . 'O I or expons to third countries and imra-Communiiy trade, the compensa ­ tory amount shall be calculated on the basis of die respective quantities of common wheat , sugar and butter shown in the Annex to Regulation ( EEC) No 1060/69 , reduced by 10 °/o , with reference to the coefficients shown in footnote (') of Part 5 ' Milk and milk products ' of this Annex . (') Pour les marchandises relevant de cette sous-position , le montant compensa ­ toire monÃ ©taire est applicable uniquement en fonction du poids des pÃ ¢tes . C) Bei Ausfuhr nach DrittlÃ ¤ndern und Handel innerhalb der Gemeinschaft wird der Ausgleichsbetrag aufgrund der jeweiligen Menge , um 10 % vermin ­ dert , an Weichweizen , Zucker und Butter berechnet , die im Anhang der Verordnung ( EWG ) Nr. 1060/69 angefÃ ¼hrt sind , unter Bezugnahme auf die Koellizienten , die in der PulSnotÃ © (') des Teils 5 Sektor Milch und Milcher ­ zeugnisse" dieses Anhangs angefÃ ¼hrt sind . (') Tor goods falling within this subheading the monetary compensatory amount shall be applied only according to the weight of the macaroni , spag ­ hetti and similar products . (') Bei Waren dieser "Tarifstelle berechnet sich der WÃ ¤hrungsausgleichsbetrag ausschlieÃ lich nach dem Gewicht der Teigwaren . (') Per le merci comprese in questa sottovoce, l'importo compensativo moneta ­ rio si applica solo in funzione del peso della pasta . (') Per le esportazioni nei paesi terzi e gli scambi imracomunitari , l'importo compensativo monetario deve essere calcolato in funzione delle quantitÃ ri ­ spettive di grano tenero , di zucchero e di burro , indicate nell'allegato del regolamento (CEI ·') n . 1060/69 , diminuite del 10 % riferendosi ai coeffi ­ cienti indicati nella noia (') della parle 5 a ( Settore del latte e dei prodotti latiiero-caseari ) del presente allegato . (') Voor produkten die onder deze onderverdeling vallen , wordt het monetair compenserend bedrag uisluitend op basis van het gewicht van de deegwaren toegepast . (') Tor varer henhÃ ¸rende under denne position anvendes det monetÃ ¦re udlig ­ ningsbelÃ ¸b kun i forhold til vÃ ¦gten af makaroni spaghetti og lignende varer . (') Voor uitvoer naar derde landen en in intracommunautaire handel , moet het compenserende bedrag worden berekend naar de respectieve hoeveelheden zachte tarwe , suiker en boter welke zijn aangegeven , in de bijlage bij Veror ­ dening ( KEG ) nr . 1060/69 , verminderd met 10 % , met toepassing van voet ­ noot ( J ) van deel 5 sector melk en zuivelprodukten " van de onderhavige bijlage . (') Ved udtorsel til tredjelande og ved handel mellem medlemsstaterne skal ud ­ ligningsbelobet beregnes pÃ ¥ grundlag af de i bilaget til forordning ( EÃT) nr . ¢ 1060/69 angivne mÃ ¦ngder al blod hvede , stikker og smÃ ¸r nedsat med 10 % under anvendelse af de koefficienter , som er angivet i fodnote 4 til del 5 » MÃ ¦lk og mejeriprodukter « i dette bilag . (") Si la marchandise contient du lactosÃ ©rum et/ou du lactose ajoutÃ ©s , aucun montant compensatoire n'est octroyÃ © pour les produits laitiers incorporÃ ©s ; dans ce cas , le montant compensatoire est Ã calculer en fonction des quanti ­ tÃ ©s respectives de blÃ © tendre et de sucre indiquÃ ©es Ã l'annexe du rÃ ¨glement (CEE) n ° 1060/69 diminuÃ ©es de 10 % . Lors de l'accomplissement des formalitÃ ©s douaniÃ ¨res :  d'exportation effectuÃ ©es dans un Etat membre Ã monnaie valorisÃ ©e ,  d'importation effectuÃ ©es dans un Ã tat membre Ã monnaie dÃ ©prÃ ©ciÃ ©e,  d'exportation effectuÃ ©es dans un Etat membre faisant usage de la facultÃ © prÃ ©vue Ã l'article 2 bis Ã ¡u rÃ ¨glement (CEE) n ° 974/7 1 , l'intÃ ©ressÃ © est tenu d'indiquer dans la dÃ ©claration prÃ ©vue Ã cet effet si oui ou non du lactosÃ ©rum et/ou du lactose ont Ã ©tÃ © ajoutÃ ©s au produit . Toutefois , les montants compensatoires qui sont fixÃ ©s s'appliquent si ces montants doivent Ã ªtre perÃ §us . (') Ã  la demande de l'intÃ ©ressÃ © , le montant compensatoire monÃ ©taire est calculÃ © en tenant compte de la quantitÃ © rÃ ©elle de lait Ã ©crÃ ©mÃ © en poudre contenue dans la marchandise . C ) At the request ol the interested party the monetary compensatory amount will be calculated on the basis of the actual quantity of skimmed-milk pow ­ der contained in the goods . 7. 4. 80 Officiai journal of the European Communities No L 91/21 O Indien het produkt; toegevoegde wet en/of lactose bevat » wordt voor de ¡n bet produkt verwerkte melkprodukten geen compenserend bedrag toege ­ kend ; in dat geval moet het compenserend, bedrag worden berekend op basts van de ¡n de biffage bij, Verordening (EEG) rar. Ã ¨60/69 vermeide respectieve hoeveelheden zachte tarwe en striker, verminderd met 10 %. Bij de vervuiling van de douaneformaliteiten (*) if the product contains added; whey and/or factose no compensatory amount shaft be granted for the milk products incorporated; in such cases the compensatory amount is to be calculated on the quantities of commons wheat and sugar indicated in the Anne*, to Regulation (EEC) No 1060/69", less 10 %. ' When completing :  customs export formalities carried out in a. Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided. ir&gt; Article 2a of Regulation (EEC) No 974/7 f, the applicant shaft state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product However, if compensatory amounts have to be charged, the amounts fixed shall apply normally .  bij uitvoer, in een Lid-Staat met geapprecieerde «aluta,  bij invoer, tra een Lid-Staat met gedeprecteerde valuta,  bif uitvoer, in een Lid-Staat die gebruik maakt van de mogelijkheid waar rin is voorzien bij artikel Z bis van Verordening (EEG) nr. 974/7 { , moet de belanghebbende in de daartoe voorgeschreven aangifte vermelden of aan het produkt al dan niet wet en/of lactose ¿s toegevoegd. De vastgestelde compenserende bedragen zijn evenwel van toepassing^ indien zij moeten worden geheven. (2) SÃ ¥fremt varen indeholder tilsat valle og/elfer lactose, ydes der ikke morte ­ aere udligningsbelÃ ¸b for de titsatte mÃ ¦lkeprodukter ;, i si- tilfÃ ¦lde skal det monetaire udligningsbelÃ ¸b beregnes pÃ ¥ grundlag af de respektive mÃ ¦ngder af blÃ ¸d hvede og sukker, som er angivet i bilaget til forordning (EÃF) nr. 1060/69", formindsket med E0 %. (*) Falls die Ware zugesetzte Molke und/oder Milchzucker enthÃ ¤lt, wird: fÃ ¼r die beigemischten Milcherzeugnisse kein Ausgleichsbenrag gewÃ ¤hrt.- In diesem Fall ist der Ausgleichsbetrag nach den im Anhang zur Verordnung (EWG) Nr. 1060/69 angegebenen Mengen Weichweizen bzw. Zucker abzÃ ¼glich 10 % zu berechnen. Ved afslutning af Bei der ErfÃ ¼llung  udforsefstoldformaliteterne i en medlemsstat med opskrevet valuta,  indforselstofdformaliteterne i en medlemsstat med nedskrevet valuta,  udforselstoldformaliteterne i en medlemsstat, der udnytter den t artikel 2a i forordning (EÃF) nr. 974/71 omhandlede muligbed, skal det i den dertil foreskrevne erklÃ ¦ring angives, hvorvidt des er tilsat valle og/eller lactose til produktet. De monetÃ ¦re udligningsbelÃ ¸b, der er fastsat, finder dog anvendelse, sÃ ¥fremt de skal opkrÃ ¦ves.  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit stÃ ¤rker bewer ­ teter WÃ ¤hrung,  der EinfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat mit schwÃ ¤cher be ­ werteter WÃ ¤hrung,  der AusfuhrzollfÃ ¶rmlichkeiten in einem Mitgliedstaat, der von der MÃ ¶g ­ lichkeit nach Artikel 2a der Verordnung (EWG) Nr. 974/71 Gebrauch macht , hal der Betreffende in der zu diesem Zweck vorgesehenen ErklÃ ¤rung anzu ­ gehen, ob dem Erzeugnis Molke und/oder Lactose zugesetzt worden ist. Jedoch gelten die festgesetzten AusgleichsbetrÃ ¤ge, falls diese BetrÃ ¤ge erho ­ ben werden mÃ ¼ssen. (*) Le premier et le deuxiÃ ¨me alinÃ ©a de la note (") ne s'appliquent pas aux mar ­ chandises en emballages immÃ ©diats d'un contenu net infÃ ©rieur ou Ã ©gal Ã t kilogramme.. (*) The first and second parts of note (") shall not apply to goods in immediate packings of a net capacity of I kg or less. O Der erste und zweite Unterabsatz des Vermerks (') gelten nicht fÃ ¼r Waren in unmittelbaren UmschlieÃ ungen mit einem Nettoinhalt von hÃ ¶chstens I kg.za6 O U primo e il secondo comma dettai nota (*) non sÃ ¬ applicano alle merci in imballaggi immediati di. contenuto netto inferiore o eguale a 1 kg. (*) Se la merce contiene siero di latte e/o lattosio aggiunti, per i prodotti lat ­ tiero-caseari incorporati non viene concesso alcun importo compensativo ; in tal caso, l'importo compensativo dev'essere calcolato in funzione dei quantitativi rispettivamente di frumento tenero e di zucchero indicati nell'al ­ legato del regolamento (CEE) n. 1060/69 diminuito del 10 %. All'atto dell'espletamento delle formalitÃ doganali :  di esportazione, effettuate in uno Stato membro a moneta apprezzata,  d'importazione, effettuate in uno Stato membro a moneta deprezzata,  di esportazione, effettuate in uno Stato membro che si avvale della fa ­ coltÃ prevista dall'articolo 2 bis del regolamento (CEE) n. 974/71 , l'interessato Ã ¨ tenuto ad indicare nella dichiarazione all'uopo prevista se al prodotto Ã ¨ stato aggiunto o meno siero di latte e/o lattosio. Tuttavia, se debbono essere riscossi gli importi compensativi, detti imponi sono quelli stabiliti . (*) De eerste en tweede alinea van voetnoot (*) zijn niet van toepassing op pro ­ dukten die zich in een onmiddellijke verpakking met een netto-inhoud van niet meer dan t kilogram bevinden. O FÃ ¸rste og andet stykke i bemÃ ¦rkning O gÃ ¦lder ikke for varer i pakninger af nettovÃ ¦gt pi I kg eller derunder. No L 91 /22 Official Journal of the European Communities 7 . 4 . 80 ANNEX II Coefficients provided for in Article 4 ( 3 ) of Regulation (EEC) No 1380/75 Products Member States Germany  Benelux Ireland Italy UnitedKingdom France  Beef and veal  Milk and milk products  of Regulation (EEC) No 1059/69  Pigmeat 1 Sugar and isoglucose  Cereals  Eggs and poultry and albumins  Wine 0-902 0-892 0-902 0-902 0-902 0-902 0-902 0-902 0-981 0-97.6 0-981 0-981 0-981 0-981 0-981  1-013 1-013 1-013 1-067 1-067 1-067 1-067 1-029 0-979 0-979 0-979 0-979 0-979 1-037 1-037 1-037 1-037 7 . 4 . 80 Official Journal of the European Communities No L 91 /23 ANNEXE III  ANNEX III  ANHANG III  ALLEGATO III  BIJLAGE III  BILAG III Application de l'article 2 «bis » du rÃ ¨glement (CEE) n ° 974/71 Application of Article 2a of Regulation (EEC) No 974/71 Anwendung von Artikel 2a der Verordnung (EWG) Nr. 974/71 Applicazione dell'articolo 2 bis del regolamento (CEE) n. 974/71 Toepassing van artikel 2 bis van Verordening (EEG) nr. 974/71 Anvendelse af artikel 2a i forordning (EÃF) nr. 974/71 Taux de change de la lire italienne [article 11 paragraphe 3 du rÃ ¨glement (CEE) n ° 1380/75] Exchange rate for the lira (Article 1.1 ( 3 ) of Regulation (EEC) No 1380/75) Wechselkurse der Lira (Artikel 11 Absatz 3 der Verordnung (EWG) Nr. 1380/75 ) Tasso di cambio della lira (articolo 11 , paragrafo 3, del regolamento (CEE) n. 1380/75 ) Wisselkoersen van de lire (artikel 11 , lid 3, van Verordening (EEG) nr. 1380/75 ) Valutakurser for lire (artikel 11 , stk. 3 , i forordning (EÃF) nr. 1380/75 ) 100 Lit (0 Roma + Milano) = 3,50292 FB/Flux 0,674190 Dkr 0,215777 DM 0,505644 FF 0,237670 F1 0,0582784 £ (Irl) 0,0515658 £ (UK) No L "93 /24 Official Journal of Ae European Communities 7  4. 80 ANNEX IV The adjustments to be made &lt;to !the monetary &lt;compensatory amounts taxed in advance -pursuant to Article 7 (1 ) &lt;of Regulation »(EEC|) No .243/78 The /monetary compensatory amounts in Annex 3 to -Regulation (EEC) No 2140/79 -and fixed in advance from 7 April '19:80 shall be multiplied by die following ^coefficients : 'Member States Sector -concerned Coefficient Applicable to imports and exports carried out 'from Italy ! Cereals and poultrymeat Pigmeat J Sugar and isoglucose ' ID-204323 0-204323 0-204323 1 August 1980 3 November 1980 1 July 1980 United i Kingdom Cereals and poultrymeat i 0-0 1 August 1980 France Milk and milk 1 products ! Beefand 'veal Cereals and poultrymeat ; Sugar and j isoglucose j 0-0 o-o 0-0 0-0 ! April 1980 3 April 1980 1 August 1980 3 July 1980 NS: Save -as -otherwise provided in Ae first subparagraph -of .Article 6 (2) of Regulation (EEC) No -243/78 this Annex -applies -only to certificates "for which -advance fixing of the monetary com ­ pensatory -amount -was -applied for during Aeperiod of ins "validity.